DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-26 directed to an invention non-elected without traverse.  Accordingly, claims 22-26 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
 
Claims 22-26 have been canceled.

Drawings
	Drawings filed 8 June 2020 and 25 April 2022 are approved.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Hayes 11,142,382 is representative of the closest prior art. Hayes discloses a packaging layer for wrapping a bale with a harvester machine comprising a single continuous film rolled into a roll, the film defining a length and a width, the length of the film having a plurality of perforations 6, 6’ dividing the film into a plurality of sections between the perforations with a leading section of the film being in front of any one of the perforations and a trailing section of the film being behind the any one of the perforations, and a plurality of bridges 10, 10’ each of the bridges attached to the trailing section and the leading section. However, Hayes does not teach or suggest having each of the bridges permanently attached to the trailing section and removably attached to the leading section with each bridge attached to the leading section at a first point and attached to the trailing section at a second point, wherein a first linear distance between the first and second points measured along the film is less than a second linear distance between the first and second points measured along the bridge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783